Exhibit 10.52

 

 

AGREEMENT

 

 

This Agreement (“Agreement”) is entered into as of October 28, 2013 by and
between Monster Energy Company (the “Company”) and Mark J. Hall (“Mark”), who
agree as follows:

 

1.   Recitals.  This Agreement is made with reference to the following recital
of essential facts:

 

1.1.      Mark commenced employment with the Company on or about January 21,
1997 and has served as a senior officer of the Company in accordance with
(a) the employment offer letter dated January 21, 1997 and (b) the Employee
Confidentiality Agreement dated December 20, 2005 (collectively, the “Existing
Employment Terms”).

 

1.2.      Mark has requested, and the Company has agreed, subject to certain
terms and conditions set forth in this Agreement, that Mark be permitted to take
a sabbatical and leave of absence until December 31, 2013 (the “Sabbatical”).

 

1.3.      Mark and the Company have agreed to memorialize their agreement on the
terms and conditions set forth below.

 

2.   Sabbatical.  Subject to the terms and conditions set forth in this
Agreement, the Company agrees that Mark shall take a Sabbatical until
December 31, 2013.  During the Sabbatical, Mark shall continue to receive all
his employment benefits in accordance with the Existing Employment Terms and
prevailing Company policies and procedures, but shall not be required to perform
any services for, or to be present at, the business of the Company, except as
provided in this Agreement.  Mark may be required, from time to time, to provide
information relating to matters uniquely within Mark’s knowledge and purview. 
Although Mark is not required to be present at the Company’s office during the
Sabbatical, he may, if he desires, come to the office from time to time if he
desires.

 

3.   Stock Rights and Options.  During the Sabbatical and Mark’s continued
employment pursuant to this Agreement, Mark shall continue to be entitled to the
benefits of his employment with the Company in accordance with the Existing
Employment Terms.  Such rights shall include, without limitation, the right to
exercise options and to acquire and sell stock pursuant to any Stock Option
Agreements, and to receive and sell stock pursuant to any Restricted Stock
Agreement and any Restricted Stock Unit Agreement and amendments thereto, if
any, as specified in attached Exhibit A (collectively, the “Stock Related
Agreements”).  Nothing contained in this Section 3 shall be deemed to permit
trading of stock during any period that trading is prohibited under applicable
securities law or Company policies.

 

4.   Title, Employment Description and Board Membership.

 

4.1.      With effect from January 1, 2014, Mark will resign as the President of
the Company’s Monster Beverage Division and shall assume the title and role of
Chief Brand Officer and Mark’s compensation shall be reduced to $250,000 per
year payable bi-monthly in accordance with the Existing Employment Terms and the
Company’s prevailing policies and procedures.  Mark shall receive the annual
bonus for 2013 that he would ordinarily have been entitled to receive but
reduced prorata for the period of the Sabbatical.

 

4.2.      Mark’s employment shall be at-will and shall be terminable by Mark or
the Company at any time, for any reason, or for no reason, with or without cause
or notice at any time after December 31, 2014.

 

--------------------------------------------------------------------------------


 

(a)        Until December 31, 2014, the Company may terminate Mark’s employment
only “for cause”.  For purposes of this Agreement, “for cause” means the
following:  (i) Mark’s failure to substantially perform his duties thirty (30)
days after the Company provides him with a written demand for such performance
and specifying in detail the areas in which Mark is not performing; (ii) Mark is
convicted for committing a felony involving moral turpitude or any other crime
that impairs Mark’s ability to perform his duties or has the potential to
negatively affect the operations or reputation of the Company; (iii) Mark
engages in any act of dishonesty towards the Company which, with Mark’s intent,
results in material monetary or other gain or personal enrichment to Mark,
Mark’s friends, family or associates, at the expense of the Company; (iv) any
material violation of Sections 5.1, 6 or 7 below, after the Company provides 30
days’ notice of the violation and an opportunity to cure (to the extent the
violation can be cured); (v) any other willful act or gross misconduct by Mark
that is materially harmful to the business interests of the Company, after the
Company provides 30 days’ notice of the misconduct and an opportunity to cure
(to the extent the misconduct can be cured).  No act or omission of Mark shall
be considered “willful” if undertaken by Mark in good faith and in the
reasonable belief that such act or omission was undertaken in the best interests
of the Company and/or was required by law; or (vi) the death of Mark.

 

(b)        Until December 31, 2014, Mark may only terminate his employment “for
good reason.”  For the purposes of this Agreement, “for good reason” means any
of the following: (a) the Company’s material breach of this Agreement after Mark
provides the Company with thirty (30) days’ written notice of the breach and an
opportunity to cure (to the extent the breach can be cured), (b) a material
adverse change, without Mark’s consent, to Mark’s position, responsibilities or
duties, other than as described in this Agreement, which is not cured within
thirty (30) days of Mark’s written notice of his objection to such change.

 

4.3.      Subject to compliance with the Company’s policies and procedures, Mark
agrees to serve as a member of the Board of Directors of Monster Beverage
Corporation (“MBC”) with effect from January 1, 2014 and continuing for at least
one year.

 

4.4.      Notwithstanding anything contained in this Agreement, Mark shall not
be required to work from the Company’s place of business and may render
substantially all of his services from a location of his choosing but shall be
available to attend telephonic and video conferences at such times as may
reasonably be required by the Company.  Mark shall use his best efforts to
attend, either in person or telephonically, all duly noticed Board meetings. 
Although Mark shall not be required to work from the Company’s place of
business, the Company shall provide him with an office in its place of business
that is suitable and commensurate with his status, for occasions when Mark
desires to work in the office on the Company’s business.

 

5.   Mark’s Covenants.

 

5.1.      During the term of his employment, and for a period of two (2) years
after termination of employment or service as a Board member, whichever occurs
last, Mark covenants and agrees that he shall not, directly or indirectly
(a) reveal or use any Confidential Material (as defined in Section 6) or
Proprietary Information (as defined in Section 7.1) except for the benefit of
the Company, (b) own an interest in, operate or participate in, or be connected
as an officer, director, employee, agent, independent contractor, partner,
shareholder, or principal of any business entity or person producing, designing,
providing, soliciting orders for, selling, distributing, or marketing
non-alcoholic beverages including those which are similar to, or compete with,
the products of the Company or any Affiliate (as defined below), (c) entice,
induce or attempt to induce any customer, supplier, vendor, licensor, licensee
or other business affiliates of the Company or any Affiliate to reduce or
diminish the business it does with the Company or any Affiliate or do business
with any competitor or potential competitor of the Company or any Affiliate,
(d) induce or attempt to induce any employee or independent contractor of the
Company or any Affiliate to terminate his, her or its employment, contract or
other relationship with the Company or any Affiliate, including, without
limitation, by soliciting

 

2

--------------------------------------------------------------------------------


 

that employee or independent contractor to do business with Mark or any
affiliate or employer of Mark, or (e) undertake any employment or activity
competitive with the Company’s business including, without limitation, the
inducement or solicitation of the Company’s customers, if the duties or work of,
in connection with, or related to such competitive employment or activity would
or might cause Mark to reveal or use any Confidential Material or Proprietary
Information.  For the purposes of this Agreement, “Affiliate” shall mean any
partner, employee, director, shareholder, or officer of the Company or any
person or entity controlled by, controlling, or under common control with,
directly or indirectly, the Company or its successor in title and interest.

 

5.2.      Notwithstanding anything to the contrary contained in Section 5.1
(b) or (e) above, Mark shall be entitled to be a shareholder, member, employee,
director, partner, and/or consultant of an entity that is engaged in producing,
marketing and selling alcoholic beverages, providing such entity does not
directly or indirectly compete with the Company.  Such entity shall not be
regarded as competing with the Company merely because it has a business
relationship with distributors with whom the Company has or has had a business
relationship.  Moreover, such entity shall not be regarding as competing with
the Company merely because the alcoholic beverages may be marketed and sold to
the same consumers who purchase the Company’s non-alcoholic products.

 

5.3.      The restrictions in Section 5.1 above shall apply to any region in
which the Company does business, or produces, distributes, markets or sells its
products.  Mark agrees that these covenants are reasonable with respect to their
duration, geographical area, and scope.  Notwithstanding any restriction in
Section 5.1, (a) Mark may purchase or otherwise acquire up to (but not more
than) one percent (1%) of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934 and
(b) Mark may enter into a business relationship with an entity which produces
alcoholic beverages and does not directly or indirectly compete with the Company
but which may sell its products to entities that do business with the Company. 
If a court or arbitrator of competent jurisdiction holds that the obligations of
Mark pursuant to Section 5.1 above are unenforceable due to the duration,
geographical areas or scope of this such, then such duration, geographical area
or scope of this covenant shall be reduced to the least degree necessary to
render this covenant enforceable.

 

5.4.      In the event of a breach by Mark of any covenant set forth in
Section 5.1 above, the term of such covenant will be extended by the period of
the duration of such breach, provided however that such extension shall be
limited to two (2) years.  Mark acknowledges that the injury that would be
suffered by the Company as a result of the breach of the provisions of Sections
5, 6 and/or 7 of this Agreement would be irreparable and that an award of
monetary damages to the Company for such breach would be an inadequate remedy. 
Consequently, the Company will have the right, in addition to any other rights
it may have under this Agreement or applicable law, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provisions of this Agreement, and the Company will not be obligated to post
bond or other security in seeking such relief.  The rights, remedies and relief
provided in this Section 5.4 shall be in addition and without prejudice to the
Company’s rights, remedies and relief pursuant to Section 5.6 below.

 

5.5.      Before initiating any legal action under Sections 5.1, 6, and/or 7 of
this Agreement, the Company agrees to give Mark 30 days’ written notice and a
detailed explanation of why the Company believes he is breach of the Agreement. 
Notwithstanding anything to the contrary contained under Sections 4.2 and 5.6 of
this Agreement, neither the Company nor Mark shall not be entitled to more than
one (1) notice and opportunity to cure a true breach/default during any 12 month
period.

 

3

--------------------------------------------------------------------------------


 

5.6.      Mark and the Company agree that if Mark materially breaches his
obligations under Sections 5.1, 6, and/or 7 of this Agreement (the
“Confidentiality and Non-Compete Provisions”), damages will be sustained by the
Company that are not reasonably ascertainable, and Mark and the Company have
reasonably estimated a fair compensation for the losses that will be suffered by
the Company as a result of such breach/es but which does not constitute
compensation for all damage, harm and/or prejudice the Company will suffer (the
“Liquidated Damages”).  Notwithstanding that the Liquidated Damages will not
fully compensate the Company or remedy all the damage, harm and/or prejudice
that will be suffered by the Company as a consequence of Mark’s breach/es of the
Confidentiality and Non-Compete Provisions, and without prejudice to the
Company’s rights and remedies under Section 5.4 above, the Company and Mark
agree that (i) Liquidated Damages in the sum of $1,500,000 for any material
breach of the Confidentiality and Non-Compete Provisions occurring within one
(1) year of Mark’s termination of employment with the Company and $1,000,000 for
any such material breach occurring after the 1st anniversary of Mark’s
termination of employment with the Company are and will be reasonable, (ii) if
Mark materially breaches any of the obligations under Section 5.1 above or 6 or
7 below, then without prejudice to the Company’s rights and remedies under
Section 5.4 above, the Company shall be entitled to a payment of Liquidated
Damages of $1,500,000 for any material breach occurring within one (1) year of
Mark’s termination of employment with the Company, and payment of Liquidated
Damages of $1,000,000 for any material breach occurring after the
1st anniversary of Mark’s termination of employment with the Company, and
(iii) in consideration of the payment of such Liquidated Damages, the parties to
this Agreement shall be deemed to have waived all other claims for a breach of
the Confidentiality and Non-Compete Provisions except for the Company’s rights
under Section 5.4.  The Parties agree that the Company’s aggregate recovery for
all alleged violations of Sections 5.1, 6, and 7 is the $1,500,000 or $1,000,000
caps referenced in the preceding sentence, and that no stacking of liquidated
damages amounts will occur.  The Company and Mark expressly agree that the
payment of Liquidated Damages pursuant to this Section 5.6 will not fully
compensate the Company or remedy all the damage, harm and/or prejudice that will
be suffered by the Company as a consequence of Mark’s breach of the
Confidentiality and Non-Compete Provisions and therefore shall not impair any
right of the Company to seek or obtain injunctive relief pursuant to Section 5.4
above.  Mark further hereby waives the right to, and agrees that he shall not,
assert that the payment of Liquidated Damages affects or impairs the Company’s
right to claim injunctive relief pursuant to Section 5.4 above.

 

6.   Confidentiality.  Mark acknowledges that the Company has made and may in
the future make available to Mark its customer identification, lists and contact
information, customer preferences, plans and strategic information, product
design information, software data and code, performance standards, marketing
plans and information, independent contractor identification and terms of
compensation, supplier and vendor information, compensation arrangements,
strategic plans and information, and other confidential and/or proprietary
information of the Company or any Affiliate or their respective customers
including without limitation trade secrets and copyrighted materials, and
confidential information provided to the Company by the Company’s customers
(collectively, all of the items listed above are the “Confidential Material”). 
All data, lists and compilations assembled or developed by Mark relating to the
Company’s business are also deemed to be the “Confidential Material” of the
Company for all purposes, and Mark hereby assigns all of Mark’s right, title and
interest to such Confidential Material (now existing or later developed) to the
Company.  Except as essential to Mark’s obligations to the Company, Mark will
not make any disclosure, use or duplication of any of the Confidential
Material.  Immediately upon request from the Company, Mark will return to the
Company all Confidential Material in all forms and formats.  For the purposes of
this Section, Confidential Material will not include publicly available
information in the same form as maintained by the Company.

 

7.   Proprietary Information

 

7.1.      Defined.  For purposes of this Agreement, “Proprietary Information”
means all information, observations, data, code, written materials, records,
documents, computer programs, software, firmware, inventions, discoveries,
improvements, developments, tools, machines, apparatus, appliances, designs,
promotional ideas, customer and supplier lists, practices, processes, formulae,
methods, techniques, know-how, trade secrets, products and/or research related
to the actual or anticipated products, services, business or finances of the
Company.

 

4

--------------------------------------------------------------------------------


 

7.2.      Ownership.  All right, title and interest of every kind and nature in
and to the Proprietary Information made, discussed, developed, secured, obtained
or learned by Mark during the term of his employment with the Company is and
will be the sole and exclusive property of the Company for all purposes and uses
and is a “work made for hire” within the meaning of 17 USC 101, to the extent
applicable to the Proprietary Information.  The covenants set forth in the
preceding sentence will apply regardless of whether any Proprietary Information
is made, discovered, developed, secured, obtained or learned (a) solely or
jointly with others, (b) during the usual hours of work or otherwise, (c) at the
request and upon the suggestion of the Company or otherwise, or (d) with the
Company’s materials, tools, instruments or on the Company’s premises or
otherwise.  All Proprietary Information developed, created, invented, devised,
conceived or discovered by Mark that is subject to copyright protection is
explicitly considered by Mark and the Company to be works made for hire to the
extent permitted by law.  Mark hereby assigns to the Company all of Mark’s
right, title and interest in and to all Proprietary Information.

 

8.   Miscellaneous Provisions.

 

8.1.      Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of California.

 

8.2.      Further Assurances.  Each party to this Agreement will execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

8.3.      Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original and all of which together will constitute one
document.

 

8.4.      Attorneys’ Fees.  In the event any litigation, arbitration, or other
proceeding (“Proceeding”) is initiated by any party against any other party to
enforce, interpret or otherwise obtain judicial or quasi-judicial relief in
connection with this Agreement, the prevailing party in such Proceeding will be
entitled to recover from the unsuccessful party all costs, expenses, actual
attorneys’ and expert witness fees, relating to or arising out of: (a) such
Proceeding (whether or not such Proceeding proceeds to judgment); and (b) any
post-judgment or post-award proceeding, including without limitation, one to
enforce any judgment or award resulting from any such Proceeding.  Any such
judgment or award will contain a specific provision for the recovery of all such
subsequently incurred costs, expenses, actual attorneys’ and expert witness
fees.

 

8.5.      Modification.  This Agreement may be modified only by a contract in
writing executed by the party to this Agreement against whom enforcement of such
modification is sought.

 

8.6.      Prior Understandings.  This Agreement, the Existing Employment
Agreements and the Stock Related Agreements contain the entire agreement between
the parties to this Agreement with respect to the subject matter of this
Agreement, are intended as a final expression of such parties’ agreement with
respect to such terms as are included in this Agreement, are intended as a
complete and exclusive statement of the terms of such agreement, and supersede
all negotiations, stipulations, understandings, agreements, representations and
warranties, if any, with respect to such subject matter, which precede or
accompany the execution of this Agreement.

 

8.7.      Partial Invalidity.  Each provision of this Agreement will be valid
and enforceable to the fullest extent permitted by law.  If any provision of
this Agreement or the application of such provision to any person or
circumstance will, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, will not be
affected by such invalidity or unenforceability, unless such provision or such
application of such provision is essential to this Agreement.

 

5

--------------------------------------------------------------------------------


 

8.8.      Drafting Ambiguities.  Each party to this Agreement and its legal
counsel have reviewed and revised this Agreement.  The rule of construction that
any ambiguities are to be resolved against the drafting party will not be
employed in the interpretation of this Agreement or of any amendments or
exhibits to this Agreement.

 

8.9.      Effectiveness.  This Agreement will become effective when it has been
executed by all of the parties to this Agreement.

 

8.10.    Successors-in-Interest and Assigns.  This Agreement is binding upon and
inures to the benefit of the successors-in-interest and assigns of each party to
this Agreement.

 

9.   Arbitration of Disputes

 

9.1.      Any controversy or claim relating to or arising out of this Agreement
or Mark’s employment shall be settled in Orange County, California by
arbitration in accordance with JAMS arbitration rules applicable to employment
disputes (which may be viewed on line at
“http://www.jamsadr.com/rules-employment-arbitration”) (the “JAMS Rules”). 
Judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction.  Nothing in this Agreement, however, prevents Mark
from initially submitting a dispute to the California Labor Commissioner,
Department of Fair Employment and Housing, the EEOC, or the National Labor
Relations Board, as may be required under applicable law.

 

9.2.      For any claims relating to or arising out of any state or federal
statute or public policy (“public policy claims”): (a) the substantive and
remedial provisions of the statute(s) applicable to the public policy claims
shall be available to any party required to arbitrate under this agreement if
those provisions would be otherwise available in court; (b) if the JAMS Rules do
not already so provide, an employee submitting a public policy claim to
arbitration shall be entitled to the full range of discovery provided under
California Code of Civil Procedure 1283.05; (c) no employee shall be required to
pay costs unique to the arbitration proceeding; and (d) the arbitrator must
issue a written award setting forth the essential findings and conclusions on
which the award is based.

 

9.3.      The parties recognize and agree that due to the nature of the
Company’s business and its affect on interstate commerce, this agreement is
governed by the Federal Arbitration Act as well as any applicable state or local
law.

 

9.4.      By signing this Agreement, the parties agree to have any dispute
arising out of this Agreement decided by neutral arbitration as provided by
California law and understand that they are giving up any rights he or it might
possess to have the dispute litigated in a court or jury trial.  By signing this
Agreement, the parties are giving up their judicial rights to appeal.  If a
party refuses to submit to arbitration after agreeing to this provision, he or
it may be compelled to arbitrate under the authority of the California Code of
Civil Procedure.  The parties’ agreement to this arbitration provision is
voluntary.

 

6

--------------------------------------------------------------------------------


 

Dated: 10/28/13

Dated: 10/28/13

 

 

 

MONSTER ENERGY COMPANY,

 

a Delaware corporation

By:

/s/ Mark. J. Hall

 

 

Name: Mark J. Hall

By: 

/s/ Hilton H. Schlosberg

 

 

Name: 

Hilton H. Schlosberg

 

 

Title: 

Vice Chairman

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

STOCK RELATED AGREEMENTS

 

 

The following Stock Related Agreements between Mark and the Company and/or HNC
remain in effect:*

 

1.            Stock Option Agreement dated December 1, 2009;

 

2.            Stock Option Agreement dated December 1, 2010;

 

3.            Stock Option Agreement dated March 14, 2014;

 

4.            Restricted Stock Agreement dated June 1, 2011;

 

5.            Restricted Stock Agreement dated September 1, 2011;  and

 

6.            Restricted Stock Unit Agreement dated as of September 1, 2011.

 

--------------------------------------------------------------------------------

*                   Certain rights and options under the above-mentioned Stock
Related Agreements have previously been exercised.

 

8

--------------------------------------------------------------------------------

 